Evans, P. J.,
specially concurring. I concur in the judgment of reversal, but I dissent from the ruling of the majority as to the sufficiency of the assignment of error as contained in the fifth ground of the amended motion for new trial, which was as follows: “Because the court erred in permitting the defendant, Mrs. Roxie A. Harden, to introduce aliunde testimony supplying the description as to property sued for and mentioned in said twelve months’ support, and holding that aliunde evidence was sufficient to supply said description; and in permitting one C. 0. Gay to testify as follows: ‘ We set aside the entire estate, real estate and personal property, to Mrs. Roxie A. Harden, as a year’s support.’ ” I think the assignment of error sufficient to raise the point as to the admissibility of the testimony of the witness Gay.